DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an illumination subsystem” in claim 1. The corresponding structure is found in ¶ [0104] of the specifications.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney of record, Charles Gray, on 04/12/2021.
The claims have been amended as follows: Claim 1: An optical sensing system for anti-spoofing of two-dimensional representations of three- dimensional objects using bright-dark reversal imaging, the system comprising:
a cover layer;
an illumination subsystem configured to direct illumination through the cover layer to cause reflected light to reach an optical sensor disposed below the cover layer, the cover layer configured so that the reflected light is internally reflected by a contact surface of the cover layer in a bright-dark pattern corresponding to contact between a three-dimensional feature pattern of an object and the contact surface;
[an] the optical sensor, disposed below the cover layer, and configured to receive at least a portion the reflected light including a masked region of the bright-dark pattern received responsive to a first portion of the reflected light reaching the optical sensor only by non- specular reflection, and an unmasked region of the bright-dark pattern received responsive to a second portion of the reflected light reaching the optical sensor by both specular reflection of the illumination and the non-specular reflection; and

generate a feature image including at least a first image portion generated from the masked region of the bright-dark pattern; and
detect a two-dimensional spoof object by analyzing the feature image to determine whether the first image portion indicates bright-dark reversal in the masked region of the bright-dark pattern.
Claim 10: The system of claim 1, wherein the object is a finger, the three-dimensional feature pattern comprises ridges and valleys of a fingerprint of the finger, and the two-dimensional spoof 3 object is a [to] two-dimensional image of the fingerprint.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The invention is directed to an in-display optical fingerprint sensing system with anti-spoof capabilities bases on the reversal of ridge-valley bright-dark values of a fingerprint image to detect a two-dimensional fake fingerprint. The system comprises an illumination subsystem disposed under the screen; the subsystem can include an array of discrete illumination sources, such as OLEDs. The array can be selectively illuminated, which can cause as inversion in the bright-dark values in the fingerprint captured image when the captured image is of a three-dimensional finger (real finger).  In the directly illuminated (unmasked) areas, the ridges are bright and the valleys are dark. In the non-directly illuminated areas (masked) the ridges are dark and the valleys are bright. This reversal in bright-dark values does not occur when the scanned object is two-dimensional finger (fake) because having a flat object does not allow See FIG. 17 and ¶ [0115] in the specification) “As shown, for real fingerprint image 1720b, in unmasked regions having specular illumination (e.g., where the OLED pixels are turned on), the ridges of the real fingerprint tend to produce a brighter image, and the valleys tend to produce a darker image; and in masked regions having no specular illumination (e.g., where the OLED pixels are turned off, as in region 1725),  the ridges of the real fingerprint tend to produce a darker image and the valleys tend to produce a brighter image. In contrast, for the two-dimensional spoof image 1730b, there is no appreciable difference between the masked and unmasked regions. In regions both having and not having specular illumination (e.g., where the OLED pixels are turned on or off), the ridges of the real fingerprint tend to produce a brighter image, and the valleys tend to produce a darker image.”
Regarding claim 1, Bae (US 20190012555) teaches: an optical sensing system for anti-spoofing of two-dimensional representations of three- dimensional objects using bright-dark reversal imaging (FIG. 1 and 9, ¶ [0032] Referring to FIG. 1, an electronic device 101 (e.g., an electronic device 901 of FIG. 9) may include a display (or a display module) 110 (e.g., a display device 960 of FIG. 9) and a main body (or a housing) 120.), the system comprising:
a cover layer (¶ [0033] … The display 110 may include a glass cover exposed to the outside and various layers inward of the glass cover);
an illumination subsystem configured to direct illumination through the cover layer to cause reflected light to reach an optical sensor disposed below the cover layer, the cover layer configured so that the reflected light is internally reflected by a contact surface of the cover layer in a bright-dark pattern corresponding to contact between a three-dimensional feature pattern of an object and the contact surface (¶ [0039] “The light-emitting area 135 may be an area for generating light in a process of recognizing a fingerprint. The light-emitting area 135 may be an area for emitting light from the pixels in the display 110 to the outside. The light emitted from the light-emitting area 135 may be reflected by the fingerprint 150 of the user.” ¶ [0069] “In operation 353, the controller may activate the fingerprint sensor 140 and may operate pixels included in a light-emitting area (e.g., the light-emitting area 135 of FIG. 1) to generate light. According to an embodiment, the controller may operate only some of the pixels included in the light-emitting area 135 (refer to FIG. 7).”).
an optical sensor, disposed below the cover layer, and configured to receive at least a portion the reflected light including(¶ [0052] “Referring to FIG. 2, the fingerprint sensor 140 may include a micro lens layer 210, a light-shielding layer (or a light-shielding member) 220, and an optical sensor layer (or an optical sensor) 230.” ¶ [0055] “…The plurality of holes 221 may serve as a light path along which the reflected light is transmitted to the optical sensor layer 230. A portion of the reflected light refracted through the plurality of lenses 211 in the micro lens layer 210 may be transmitted to the optical sensor layer 230 through the plurality of holes 221, and another portion of the reflected light may be blocked by the rest of the light-shielding layer 220 other than the plurality of holes 221. The reflected light transmitted to the optical sensor layer 230 through the plurality of holes 221 may be 
a processor, coupled with the optical sensor (¶ [0068] “Referring to FIG. 3B, in operation 351, the controller (or the processor) (e.g., a processor 920 of FIG. 9)”), and configured to:
generate a feature image(¶ [0092] A controller (or a processor) (not illustrated) that controls a fingerprint sensor may calculate (determine) a difference between an amount of light 711 reflected by the epidermis (ridges and valleys) of a fingerprint after emitted from a partial area of the display and an amount of light 712 reflected by the transparent layer after emitted from a partial area of the display. Based on the difference, the controller may resolve a fingerprint image using a contrast difference.)”;
Also, In a related field, OSAMU (JP 2006072554) teaches: (in the tech-problem section “However, under certain conditions, the contrast between the ridges and valleys of the fingerprint image acquired by the fingerprint reader may appear in reverse to the output image data of the normal reading method. Such a light-dark reversal phenomenon may occur when an extremely dry finger or a finger to which alcohol or the like is attached is read. For example, in the case of using a scattered light type fingerprint reader, the valley portion of the finger that is white due to the effect of drying or alcohol may be scattered as the scattered light becomes strong and may be read as a bright portion. Due to the overlap of these various conditions, a light-dark reversal phenomenon occurs rarely.”
However, OSAMU teaches this reversal as being a problem that the invention is trying to solve. Moreover, the cited prior art taken alone or in combination does not teach, disclose or suggest: receiving at least a portion the reflected light including a masked region of the bright-dark pattern received responsive to a first portion of the reflected light reaching the opticalsensor only by non- specular reflection; generate a feature image including at least a first image portion generated from the masked region of the bright-dark pattern and the cited prior does not teach, disclose or suggest: detecting a two-dimensional spoof object by analyzing the feature image to determine whether the first image portion indicates bright-dark reversal in the masked region of the bright-dark pattern.
Regarding claims 2-11; the claims depend from claim 1 directly or indirectly; therefore allowed by virtue of dependency. 
Regarding claim 12, the claim limitations are similar to those of claim 1; therefore, allowed for the same reasons as applied above.
Regarding claims 13-20; the claims depend from claim 1 directly or indirectly; therefore allowed by virtue of dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665